DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘indexing mechanism’ in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the trademark/trade name ‘Davenport®’.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the particular type of machine and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovalenko et al. (US 5016334, hereinafter ‘Kovalenko’).
Regarding claim 1, Kovalenko discloses a multi-spindle machine tool 10 comprising a frame 18, a member 25 mounted on the frame for rotation about a member axis and an indexing mechanism (not shown) acts between the frame and member for selectively causing the member to rotate about the member axis relative to the frame sequentially between a plurality of angularly-spaced index positions (Col. 2, Lines 25-30).
A plurality of spindle assemblies 24 are mounted on the member for rotation therewith. Each spindle assembly is mounted for rotation relative to the member about its own individual spindle assembly axis. A plurality of motors 26 are mounted on the frame and a plurality of ring gears 34/36/46/48/54 are mounted on the member and engage a respective one of the spindle assemblies. Each ring gear is driven by a respective one of the motors and the motors may be operated independently of one another to selectively rotate the respective spindle assemblies relative to said member at the desired rotational speeds.
Regarding claim 2, Kovalenko discloses said ring gears being axially spaced from one another along said member axis (Fig. 3).
Regarding claim 3, Kovalenko discloses each of the motors comprising an output shaft 29 and a driving gear 34 mounted on the output shaft. Each driving gear is arranged to rotate a respective one of the ring gears 36.
Claim 5 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kovalenko et al. (US 5016334).
Regarding claim 5, Kovalenko discloses the machine tool being an automatic screw machine (i.e. a multi-spindle turning machine with a number of individually rotating spindles carried on a central spindle/drum) and said member 25 being a head of the screw. While the particular brand of screw machine is not disclosed, if Applicant does not agree that Kovalenko discloses the structure of a Davenport® automatic screw machine, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the structure of Kovalenko in a Davenport® branded automatic screw machine, if desired, to successfully rotate a head containing multiple rotatable spindles.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kovalenko et al. (US 5016334).
Regarding claim 4, Kovalenko discloses an embodiment illustrating a plurality of spindle assemblies, the plurality being four. Kovalenko does not disclose the plurality being five. However, Kovalenko explicitly discloses that the four-spindle embodiment is not limiting, and any number of spindles is applicable (Col. 4, Lines 7-14).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the multi-spindle machine tool of Kovalenko to include five spindles, as taught by Kovalenko, in order to provide the machine with the ability to machine more workpieces simultaneously, increasing production.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kovalenko et al. (US 5016334) as applied to claim 1 above, and further in view of Lucey (US 4524654).
Regarding claim 6, Kovalenko discloses the particular indexing mechanism for rotating the member not being shown (Col. 2, Lines 25-29).
Lucey discloses a similar multi-spindle machine tool, wherein the spindle carrier 24 (equivalent to the member of Kovalenko) is indexed by a Geneva indexing mechanism (Col. 2, Lines 27-34).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the multi-spindle machine tool of Kovalenko to utilize a Geneva indexing mechanism as taught by Lucey as the undisclosed indexing mechanism, in order to provide a known means to successfully and controllably index the member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Durandard (EP 2289654) and Link et al. (US 4640158) disclose elements of, or similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722